UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                          Before
                          TOZZI, CAMPANELLA, and CELTNIEKS
                                 Appellate Military Judges

                              UNITED STATES, Appellee
                                           v.
                              Major WILLIAM G. INMAN
                             United States Army, Appellant

                                      ARMY 20150042

                        Headquarters, III Corps and Fort Hood
                          Wade N. Faulkner, Military Judge
                      Colonel Ian G. Corey, Staff Judge Advocate


For Appellant: Lieutenant Colonel Charles D. Lozano, JA; Captain Heather L.
Tregle, JA, Captain Joshua G. Grubaugh, JA (on brief).

For Appellee: Colonel Mark H. Sydenham, JA; Major Steven J. Collins, JA; Captain
Anne C. Hsieh, JA (on brief).


                                         4 May 2016
                                 ----------------------------------
                                  MEMORANDUM OPINION
                                 ----------------------------------

  This opinion is issued as an unpublished opinion and, as such, does not serve as precedent.

CAMPANELLA, Judge:

       A panel of officers sitting as a general court-martial convicted appellant,
contrary to his pleas, of two specifications of conspiracy, one specification of
dereliction in the performance of his duties, six specifications of false official
statement, one specification of larceny, one specification of fraud against the United
States, seven specifications of conduct unbecoming an officer, and one specification
of wrongfully communicating a threat, in violation of Articles 81, 92, 107, 121, 132,
133, and 134, Uniform Code of Military Justice, 10 U.S.C. §§ 881, 892, 907, 921,
932, 933, and 934 (2006 & 2012) [hereinafter UCMJ]. The panel sentenced
appellant to confinement for twenty months, a reprimand, and a $50,000 fine. The
military judge credited appellant with 241 days of confinement credit. The
convening authority approved the sentence as adjudged and the confinement credit.
INMAN–ARMY 20150042

       We now review appellant’s case under Article 66, UCMJ. Appellant raises
four assignments of error requiring discussion and relief. The matters raised
personally by appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A.
1982) do not warrant discussion or relief.

                                  BACKGROUND

       On 11 July 2008, after nine-plus years of marriage, appellant and his spouse,
Mrs. K.I., legally divorced. Appellant initiated the divorce to avoid splitting his
retirement benefits with his spouse. The couple agreed, however, to withhold
knowledge about their divorce from the Army so Mrs. K.I. could continue to use her
military dependent identification (ID) card to receive medical services under the
guise of being a military dependent. Appellant also allowed Mrs. K.I. to live with
him after their divorce – but sleeping in a separate bedroom.

      In April 2009, Mrs. K.I. lost her military dependent ID card while appellant
was stationed at Fort Sam Houston, Texas. To obtain a new ID card, appellant and
Mrs. K.I. traveled to Austin, Texas, where they submitted an application for a
replacement, without informing the Army of their divorce.

       Additionally, from 2009 to 2013, appellant filled out four separate emergency
data forms claiming he was married to Mrs. K.I.. In July 2010, appellant filled out a
travel voucher and a request for temporary lodging expenses (TLE), claiming Mrs.
K.I. as his spouse, and thereby receiving per diem and expenses for her. In June
2011, when filling out a form for a new security clearance, appellant listed Mrs. K.I.
as his former spouse. Additionally, in April 2013, after the investigation into
appellant’s conduct had already begun, the Defense Enrollment Eligibility Reporting
System (DEERS) was updated with his divorce decree.

      Between 2008 and 2013, Mrs. K.I. received medical goods and services worth
over $20,000 to which she was not entitled to due to their divorce.

                              LAW AND DISCUSSION

                                     A. Conspiracy

       Appellant was found guilty, inter alia, of two separate specifications of
conspiracy: 1) conspiracy to commit larceny by not notifying TRICARE that
appellant and Mrs. K.I. were officially divorced resulting in Mrs. K.I. receiving over
$20,000 in medical benefits; and 2) conspiracy to make or use a false writing in
connection with claims under Article 132 – both for the purpose of allowing Mrs.
K.I. to continue to obtain medical care through TRICARE by falsely claiming they
were still married, and resulting in a loss to the U.S. Government of over $20,000.




                                          2
INMAN–ARMY 20150042

      Appellant argues he should only be convicted of a single conspiracy. The
government concedes this issue and we accept that concession. A conspiracy exists
when one “enters into an agreement with” another and “performs an overt act for the
purpose of bringing about the object of the conspiracy.” Manual for Courts-Martial,
United States (2008 ed.), pt. IV, ¶ 5.b. As we noted in United States v. Finlayson:

             Whether a single conspiracy or multiple conspiracies
             existed in a given circumstance is a question of fact
             determined by reference to the totality of the
             circumstances. See United States v. Fields, 72 F.3d 1200,
             1210 (5th Cir. 1996); 16 A M . J UR . 2D Conspiracy § 11
             (2002). As the United States Supreme Court noted long
             ago, “the character and effect of a conspiracy [are] not to
             be judged by dismembering it and viewing its separate
             parts, but only by looking at it as a whole.” United States
             v. Patten, 226 U.S. 525, 544 (1913).

58 M.J. 824, 827 (Army Ct. Crim. App. 2003) (footnote omitted); see also
Braverman v. United States, 317 U.S. 49, 53 (1942) (“The one agreement cannot be
taken to be several agreements and hence several conspiracies because it envisages
the violation of several statutes rather than one.”); United States v. Pereira, 53 M.J.
183, 184 (C.A.A.F. 2000) (“A single agreement to commit multiple offenses
ordinarily constitutes a single conspiracy.”).

       The factors used to determine the number of conspiracies include: “(1) the
objectives and (2) nature of the scheme in each alleged conspiracy; (3) the nature of
the charge and (4) the overt acts alleged in each; (5) the time and (6) location of
each of the alleged conspiracies; (7) the conspiratorial participants in each; and (8)
the degree of interdependence between the alleged conspiracies.” Finlayson, 58
M.J. at 827.

       After weighing these factors, we conclude, under the totality of the
circumstances, appellant and his co-conspirator engaged in a single conspiracy with
diverse means to effectuate the object of the conspiracy – namely, to fraudulently
allow Mrs. K.I. to continue to obtain medical care through TRICARE by falsely
claiming she and appellant were still married, and using the dependent ID card to
obtain medical benefits. The nature of the scheme was the same – to falsely
represent a legal marriage. While the overt acts were different, the objective was
the same – to fraudulently obtain medical benefits for Mrs. K.I.. The participants
were the same and their acts were interdependent. Each act committed herein was
towards the same ongoing course of conduct. We conclude that sufficient facts to
distinguish separate conspiracies from one another do not exist, and appellant and
his co-conspirator had a single criminal agreement to steal TRICARE benefits and
use false documents to do so.



                                           3
INMAN–ARMY 20150042

            B. Use of the Military Dependent ID Card to Obtain Services

       Appellant was convicted of four offenses specifically related to submitting
false claims resulting in over a $20,000 loss to the government in wrongfully
obtained medical services:

             1). Negligently failing to report his divorced status to
             TRICARE and the military (Charge II and its
             Specification);

             2). Conduct unbecoming an officer for not retrieving Mrs.
             K.I.’s dependent ID card (Specification 9 of Charge VIII);

             3). Filing a false claim for the dependent ID card (Charge
             VII and its Specification); and

             4). Obtaining medical benefits through false pretenses by
             using the dependent ID card (Specification 5 of Charge
             IX).

       Appellant argues the government charged him under alternate theories of
criminal liability for the same course of conduct and those overlapping charges
should be dismissed. When a fact finder “return[s] guilty findings for [multiple]
specifications and it was agreed that these specifications were charged for
exigencies of proof, it [is] incumbent either to consolidate or dismiss a
specification.” United States v. Elespuru, 73 M.J. 326, 329 (C.A.A.F. 2014)
(quoting United States v. Mayberry, 72 M.J. 467, 467-68 (C.A.A.F. 2013) (internal
citations and quotation marks omitted)).

       In conformance with the government’s theory at trial, and as conceded by the
government on appeal, this court should dismiss Charge II and its Specification
(dereliction of duty for failing to notify TRICARE and the military that appellant
was divorced), Specification 9 of Charge VIII (conduct unbecoming an officer for
not retrieving the dependent ID card), and Specification 5 of Charge IX (obtaining
medical services under false pretenses). We agree and will do so in our decretal
paragraph.

                      C. Unreasonable Multiplication of Charges

       “What is substantially one transaction should not be made the basis for an
unreasonable multiplication of charges against one person.” Rule for Courts–Martial
307(c)(4). “[T]he prohibition against unreasonable multiplication of charges
addresses those features of military law that increase the potential for overreaching
in the exercise of prosecutorial discretion.” United States v. Campbell, 71 M.J. 19,



                                          4
INMAN–ARMY 20150042

23 (C.A.A.F. 2012) (quoting United States v. Quiroz, 55 M.J. 334, 337 (C.A.A.F.
2001)). In Quiroz, our superior court listed five factors to guide our analysis of
whether charges have been unreasonably multiplied:

             (1) Did the accused object at trial that there was an
             unreasonable multiplication of charges and/or
             specifications?;

             (2) Is each charge and specification aimed at distinctly
             separate criminal acts?;

             (3) Does the number of charges and specifications
             misrepresent or exaggerate the appellant’s criminality?;

             (4) Does the number of charges and specifications
             [unreasonably] increase the appellant’s punitive
             exposure?; and

             (5) Is there any evidence of prosecutorial overreaching or
             abuse in the drafting of the charges?

Id. at 39 (internal citation and quotation marks omitted) (internal alteration reflects
the holding in Quiroz that “unreasonably” was the appropriate legal standard).

       Appellant was convicted, inter aila, of six specifications of conduct
unbecoming an officer for filing false documents which portrayed he was still
married, and six specifications of false official statement for filing the same false
documents. Appellant alleges the two sets of charges are an unreasonable
multiplication of charges and we agree. Because these corresponding specifications
mirror one another and relate to substantially similar transactions, application of the
Quiroz factors to the evidence obliges this court to dismiss the six conduct
unbecoming an officer specifications to reflect only one transaction for each offense
rather than two. We will take this action in our decretal paragraph.

                                    CONCLUSION

       After consideration of the entire record of trial, appellant’s assignments of
error, and the matters personally raised by appellant pursuant to Grostefon,
Specifications 1 and 2 of Charge I are consolidated into a single specification,
denominated the Specification of Charge I, to read as follows:

             In that [appellant], U.S. Army, did, in Texas, between on
             or about 1 June 2009 and 1 December 2013, conspire with
             Mrs. K.I. to commit the offenses of larceny under Article



                                           5
INMAN–ARMY 20150042

             121, UCMJ, and making or using a false writing in
             connection with claims under Article 132, UCMJ, and in
             order to effect the objects of the conspiracies: 1)
             wrongfully agreed to not notify TRICARE they were
             officially divorced; and, 2) fraudulently obtained a
             dependent ID card for Mrs. K.I. so she could continue to
             obtain medical care through TRICARE by falsely claiming
             they were still married, and using the dependent ID card to
             get medical benefits resulting in a loss to the U.S.
             Government of over $20,000.

The finding of guilty of Specification 2 of Charge I is set aside and is DISMISSED.
The finding of guilty of Charge I and its Specification, as so amended, is
AFFIRMED.

      The findings of guilty as to Charge II and its Specification, Specification 5 of
Charge IX, and Charge VIII and its Specifications, are set aside and those charges
and specifications are DISMISSED.

      The remaining findings of guilty are AFFIRMED.

       We are able to reassess the sentence on the basis of the errors noted, and do
so after conducting a thorough analysis of the totality of circumstances presented by
appellant’s case and in accordance with the principles articulated by our superior
court in United States v. Winckelmann, 73 M.J. 11, 15-16 (C.A.A.F. 2013). In
evaluating the Winckelmann factors, we find no dramatic change in the penalty
landscape or exposure which might cause us pause in reassessing appellant’s
sentence due to the military judge’s consolidation of most of the offenses for
sentencing. Second, although appellant was sentenced by members, this factor
carries less weight here because the remaining offenses do not “address service
custom, service discrediting conduct or conduct unbecoming.” Winckelmann, 73
M.J. at 16. Third, the gravamen of appellant’s misconduct remains unchanged.
Finally, based on our experience, we are familiar with the remaining offenses so that
we may reliably determine what sentence would have been imposed at trial.

       After reassessing the sentence based on the errors noted, the entire record, and
in accordance with the principles of Winckelmann, the sentence is AFFIRMED. We
find this reassessed sentence is not only purged of any error but is also appropriate.
All rights, privileges, and property, of which appellant has been deprived by virtue
of that portion of his findings set aside by our decision, are ordered restored.




                                          6
INMAN–ARMY 20150042

    Senior Judge TOZZI and Judge CELTNIEKS concur.

                                FOR THE COURT:




                                MALCOLM H.
                                MALCOLM     H. SQUIRES,
                                               SQUIRES, JR.
                                                        JR.
                                Clerk of
                                Clerk of Court
                                         Court




                                  7